Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 1 of 30    PageID #: 493



                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF HAWAII

  KRISTY TANAKA,                )            Civ. No. 20-00205 SOM-RT
                                )
      Plaintiff,                )            ORDER DENYING PLAINTIFF’S
                                )            MOTION FOR SUMMARY JUDGMENT;
  vs.
                                )            ORDER GRANTING IN PART AND
  DEREK KAAUKAI,                )            DENYING IN PART DEFENDANT’S
                                )
                                             COUNTER MOTION FOR SUMMARY
       Defendant.               )
                                             JUDGMENT
  _____________________________ )

        ORDER DENYING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT;
               ORDER GRANTING IN PART AND DENYING IN PART
            DEFENDANT’S COUNTER MOTION FOR SUMMARY JUDGMENT

  I.         INTRODUCTION.

             In January 2018, J.B., a minor female, told Defendant

  Detective Derek Kaaukai of the Maui Police Department that

  Christopher Grindling had kidnapped, sexually assaulted, and

  recorded her giving him “head” on his cellular phone.             J.B. told

  Kaaukai that Grindling had all sorts of “porn stuff” on his

  phone.   Kaaukai then applied for and received a state-court

  search warrant authorizing police to search for and seize

  Grindling’s electronic devices.       When police executed the search

  warrant at Grindling’s home, Plaintiff Kristy Tanaka, who

  apparently was living with Grindling, was briefly seized and had

  her cellular telephones seized pursuant to the initial warrant.

  Her phones were subsequently searched pursuant to a second state-

  court warrant.
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 2 of 30   PageID #: 494



             This case is not about whether Grindling actually

  sexually assaulted or kidnapped J.B.         In fact, it does not appear

  that charges were ever brought against Grindling for the alleged

  kidnappings and sexual assaults.         Instead, the case turns on

  whether Kaaukai properly asked for and received the warrants to

  look for evidence of those crimes.         This court previously

  dismissed parts of Tanaka’s Amended Complaint, leaving for

  further adjudication Tanaka’s individual capacity Fourth

  Amendment claim for an illegal search and seizure and Fifth

  Amendment claim relating to Tanaka’s alleged compelled provision

  of the passcode for her phones without Miranda warnings.           See ECF

  No. 43, PageID #s 254-55.

             On March 29, 2021, Tanaka, proceeding pro se, filed a

  motion for partial summary judgment with respect to Kaaukai’s

  liability on her remaining claims.         See ECF No. 60.   On April 19,

  2021, Kaaukai filed an Opposition and what this court deemed to

  be a counter motion for summary judgment.         See ECF Nos. 63 and

  65.   The court denies Tanaka’s motion and grants in part and

  denies in part Kaaukai’s motion.         A question of fact precludes

  summary judgment with respect to Tanaka’s Fifth Amendment claim,

  as there is a question of fact on the present record as to

  whether Kaaukai was personally involved in getting the passcode



                                       2
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 3 of 30   PageID #: 495



  to Tanaka’s phones.1      However, Kaaukai has qualified immunity

  with respect to Tanaka’s Fourth Amendment claims, as he relied on

  search warrants issued by state-court judges in conducting the

  search of Tanaka’s residence, briefly seizing her during the

  execution of the warrant, seizing her phones, and then searching

  the contents of her phones.      Kaaukai is therefore granted summary

  judgment with respect to the Fourth Amendment claims asserted

  against him in his individual capacity.

  II.         BACKGROUND.

              A.   Factual Background.

              Kaaukai is a detective with the Maui Police Department.

  See Decl. of Derek Kaaukai, ECF No. 64-1, PageID # 442

  (indicating that Kaaukai is employed by the Maui Police

  Department); Affidavit in Support of Search Warrants by Derek

  Kaaukai, ECF No. 64-3, PageID # 453 (indicating that he is a

  detective).

              Kaaukai says that, on January 12, 2018, he spoke with

  J.B., a minor in the custody of the Hawaii Youth Correctional

  Facility.    See Kaaukai Decl. ¶ 41, ECF No. 64-1, PageID # 448.

  J.B. told Kaaukai that Christopher Grindling had sexually

  1
   Kaaukai does not argue in his motion that no Miranda warnings
  were necessary. Accordingly, this court only examines whether he
  was personally involved with obtaining the passcode from Tanaka
  without the provision of Miranda warnings.
                                       3
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 4 of 30    PageID #: 496



  assaulted her on two occasions through penile/vaginal

  penetration.    See Kaaukai Decl. ¶¶ 10, 12, ECF No. 64-1, PageID

  # 444.   Kaaukai says that J.B. orally identified Grindling as her

  assailant and also picked him out of a photo line up.             See id.

  ¶¶ 13, 14.    J.B. told Kaaukai that Grindling had told her that

  she could not leave.2     See id. ¶ 15.    J.B. told Kaaukai that

  Grindling had numerous videos on his phone of girls doing “porn

  stuff” and that she believed she was in such a video because

  Grindling had put his phone in a car’s drink holder with the

  camera facing them as she was giving him “head.”3         See id. ¶¶ 29-

  31, PageID # 447.

             Kaaukai says that, based on his training and

  experience, sexual offenders use their cellular phones to record

  sexual acts, storing the videos for years and even transferring

  them to new phones.     See id. ¶ 35, PageID # 447.

             Kaaukai applied for and received search warrants for

  Grindling’s home and person to seize Grindling’s phone(s), which

  he believed would contain evidence of J.B.’s sexual assaults and


  2
   There is no dispute that J.B. was a minor at the time of her
  interview with Kaaukai, meaning that she was also a minor at the
  time of the alleged sexual assaults and kidnappings.
  3
   The court describes statements made to the police to
  demonstrate what information the police relied on in obtaining
  the warrants at issue, not to establish any factual contention
  made in the statements.
                                       4
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 5 of 30    PageID #: 497



  kidnappings.    Kaaukai says the facts supporting probable cause

  for the search warrants are contained in his Affidavit in Support

  of Search Warrants, ECF No. 64-3.

             On April 16, 2020, at about 6:23 a.m., police executed

  the search warrants at Grindling’s home in Kahului on the island

  of Maui.   See Kaaukai Decl. ¶ 45, PageID # 448.         Several cell

  phones were seized as a result.          See id. ¶ 46, PageID # 449.

  There is no dispute that Tanaka’s phones were seized pursuant to

  the search warrant, as she was in the home at the time the search

  warrants were executed and the police could not definitively

  determine whether any or all of the phones belonged to Grindling.

  Moreover, Kaaukai believed that Grindling might have had access

  to Tanaka’s phones.     See id. ¶ 47.      Nor is there any dispute

  that, as described in this court’s earlier orders, state-court

  judge Adrianne Heely subsequently issued Search Warrant No.

  SW2020-167 allowing a search of the contents of Grindling’s and

  Tanaka’s seized cellular telephones.          See ECF No. 23-5.

             While Tanaka does not dispute that the search and

  seizures were conducted pursuant to search warrants, she contends

  that Kaaukai lied in the search warrant applications.             She says

  J.B. told her no sexual assault or kidnapping occurred.             See ECF




                                       5
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 6 of 30   PageID #: 498



  No. 34, PageID #s 187, 189.      Tanaka extrapolates that Kaaukai

  must have lied in the search warrant applications.

              Tanaka also alleges that, during the execution of the

  search warrants, an unidentified officer dragged her out of bed,

  pointed a gun at her head, and handcuffed her while her home was

  searched.    See ECF No. 34, PageID # 188.      Tanaka’s Amended

  Complaint alleges under penalty of perjury that Tanaka was

  directed to provide police with the passcode to her three phones

  even though no one read her any Miranda rights.          See ECF No. 34,

  PageID # 188 (“Only Derek Kaaukai’s name was on the documents.

  He directed me to turn over the passwords to unlock my phone.”);

  Id., PageID # 189 (“I declare under penalty of perjury the

  foregoing is true.”).      Tanaka therefore appears to be alleging

  that she was subject to a custodial interrogation without first

  being provided Miranda warnings.

              Kaaukai seeks summary judgment, arguing that he was not

  personally involved with obtaining the passcode and never asked

  Tanaka for any passcode.      See Kaaukai Decl. ¶¶ 42, 43, ECF No.

  64-1, PageID # 448.     Instead, he identifies Detective LeeAnn

  Galario-Guzman as the person who asked Tanaka for the passcode.

  Id. ¶ 37, PageID # 447; ECF No. 64-3, PageID # 431

  (Incident/Investigation Report listing the full name of Detective



                                       6
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 7 of 30   PageID #: 499



  Galario-Guzman).     At the hearing on the motion, Tanaka clarified

  that a woman officer, not Kaaukai, had asked her for the

  passcodes to her three phones.       A single passcode unlocked all

  three phones.    However, Tanaka said at the hearing on the present

  motions that she heard Kaaukai tell Grindling that Tanaka had to

  turn over the passcode.      Tanaka additionally indicated at the

  hearing that, although she did not hear Kaaukai instructing the

  woman officer to get the passcode, the woman officer told Tanaka

  that it was Kaaukai who was demanding the passcode to the

  phones.4   Tanaka is therefore arguing that Kaaukai indirectly

  ordered her to turn over the passcode to her phones.

             Because this court must interpret the facts in the

  light most favorable to Tanaka for purposes of Kaaukai’s motion

  for summary judgment, the court assumes that Tanaka was in

  custody when she was asked to provide her passcode, possibly
  4
   While Tanaka’s statements at the hearing were not made under
  penalty of perjury, those statements “could be presented in an
  admissible form at trial,” meaning that this court may consider
  them with respect to the present motions for summary judgment.
  See Fraser v. Goodale, 342 F.3d 1032, 1037 (9th Cir. 2003)
  (“Because the diary’s contents could be presented in an
  admissible form at trial, we may consider the diary’s contents in
  the Bank’s summary judgment motion.”). What Kaaukai allegedly
  said is not hearsay as it is a statement of a party opponent.
  See Fed. R. Evid. 801(d)(2). Accordingly, Tanaka’s testimony
  about what she heard Kaaukai say to Grindling would not involve
  hearsay. Additionally, Tanaka’s account of what Detective
  Galario-Guzman said Kaaukai instructed her to do might not
  involve hearsay. For example, Galario-Guzman might have been
  acting as Kaaukai’s agent.
                                       7
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 8 of 30   PageID #: 500



  triggering the need for Miranda warnings.          Exactly what, if

  anything, Kaaukai said with respect to getting the passcode.

  and what the circumstances were cannot be determined from the

  record.

             B.    Search Warrant Applications.

             On or about April 14, 2020, Kaaukai submitted an

  Affidavit in Support of Search Warrants Nos. SW2020-0165 and

  SW2020-0166.    See ECF No. 64-3.        This affidavit described the

  factual background for the state-court judge assigned to

  determine whether probable cause supported issuance of the

  requested search warrant.      This court here describes the factual

  background provided to the state-court judge only to detail what

  was told to the judge, not to establish the truth of those

  allegations.

             J.B. was in the custody of the Hawaii Youth

  Correctional Facility on Oahu.       J.B. told the therapist at that

  facility, Kristine Rodriguez, that she had been raped by her

  “pimp,” Grindling, from November 2016 through January 2017, when

  J.B. was 16.    See ECF No. 64-3, PageID #s 457, 459.        Apparently,

  Rodriguez reported the alleged sexual assaults to the police.

             On January 12, 2018, J.B. told police investigating the

  alleged sexual assaults that Grindling had picked her up in



                                       8
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 9 of 30   PageID #: 501



  November 2016, offering to give J.B. a ride home.          Grindling

  supposedly gave J.B. crystal methamphetamine, alcohol, and

  Oxycontin.    He then allegedly began touching her vagina over her

  clothing despite J.B.’s objections.        J.B. said that Grindling

  “took off her clothes, backhanded her in the face[,] and told her

  that she couldn’t leave.”      He then allegedly raped her by

  “putting his ‘dick’ in her ‘vagina.’”        Grindling then allegedly

  told J.B. that he “owned her.”       See ECF No. 64-3, PageID # 458.

             J.B. told police that, sometime in January 2017,

  Grindling again picked her up in a car, and, when they parked, he

  began choking her.     She told police that Grindling ripped off her

  clothes, put on a condom, held her down, and “put his penis in

  her vagina.”    See id.   J.B. said that, when it was over, they

  picked up “Kristi,” which is apparently a reference to Tanaka.

             Tanaka allegedly told J.B. that Grindling found “work”

  for girls.    J.B. said that she saw Tanaka enter a guy’s car at a

  bakery in Wailuku and that the guy then got out of the car and

  gave Grindling money and marijuana before leaving with Tanaka for

  a hotel in Kihei.     See ECF No. 64-3, PageID # 458.       When asked

  whether Grindling ever gave her anything in exchange for sex,

  J.B. said that he gave her $100 and an ounce of marijuana after




                                       9
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 10 of 30   PageID #: 502



  the first incident, and $50 and an “eight ball of dope” after the

  second.    See id., PageID # 459.

              J.B. told police that Grindling had “plenty of videos

  on his phone” of girls doing “porn stuff.”         J.B. said she saw a

  video on Grindling’s phone of a girl who looked 15 or 16.            J.B.

  said she thought Grindling had a video of her giving him “head”

  because she saw him put his phone in the vehicle’s cup holder

  with the camera facing them.       J.B. said she was raped twice, but

  gave him “head” more than twice because he would grab her if she

  refused.    See id.

              The affidavit in support of the search warrants stated

  that J.B. had picked Grindling out of a photo line-up.             See id.

              Kaaukai stated that, based on his training and

  experience in investigating sexual assaults, “it is known that

  offenders often utilize their cellular telephones to record

  sexual acts that they commit and store it on the device for years

  after it was recorded.      They also transfer the material/data to

  newer or upgraded cellular phone(s).”        See id., PageID # 460.

              C.    Search Warrants

              This court discussed the search warrants at issue in

  its order of August 28, 2020:

              Search Warrant Nos. SW2020-165 and SW2020-166
              are actually a single search warrant signed

                                       10
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 11 of 30   PageID #: 503



              by Judge Blaine J. Kobayashi on April 14,
              2020. This warrant allowed police to search
              for an “Unknown brand cellular telephone
              being utilized by one Christopher Grindling”
              on his person or at his residence in Kahului,
              Maui. The object of the search was evidence
              relating to an alleged sexual assault and
              kidnapping. The search was not to be
              conducted between 10:00 p.m. and 6:00 a.m.
              See ECF No. 23-3, PageID #s 124-26.

                   The return of service for Search Warrant
              Nos. SW2020-165 and SW2020-166 indicates that
              the warrants were executed on April 16, 2020,
              at 6:23 a.m., and that the police seized the
              following:

                    1)    A1532 model iPhone White lower
                          left corner of bed or floor

                    2)    iPhone silver A1633 clear case
                          with sparkles same location as
                          item #1

                    3)    A1662 silver iPhone located to
                          right of bed

                    4)    A1633 silver iPhone located to
                          right of bed

                    5)    DVD Zosi surveillance system
                          w/ power cord left side

                    6)    Suspected marijuana in jar to
                          right of bed

                    7)    Hard drive under staircase
                          Dell Inspiron

              ECF No. 23-4, PageID # 129. . . .

                   Tanaka appears to have lived at the
              address listed in the search warrant, as the
              address listed on her Complaint is identical

                                       11
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 12 of 30   PageID #: 504



              to the address in the search warrant.
              Apparently, Tanaka’s phone(s) were seized
              along with Grindling’s phone(s), perhaps
              because the police could not tell which
              phone(s) belonged to Grindling and which
              phone(s) belonged to Tanaka.

                   The police then obtained a second
              warrant, signed by Judge Adrianne N. Heely on
              April 20, 2020. This warrant, No. SW 2020-
              0167, allowed police to search Tanaka’s and
              Grindling’s cellular phones, which the police
              were holding following the earlier search and
              seizure. See ECF No. 23-5, PageID #s 131-39.
              The return of service for this warrant
              indicates that data was extracted from the
              phones. This return of service was signed by
              Kaaukai.

  ECF No. 33, PageID #s 172-74.

              Tanaka does not contest that the search warrants were

  issued or that she and her phones were seized and her phones

  searched pursuant to these warrants.        Instead, she argues that

  Kaaukai misled the judge and that, had the judges known the true

  facts, the warrants would not have issued.

  III.        ANALYSIS.

              A.    Kaaukai Is Not Liable For the Acts of Others, But
                    There Is A Question of Fact With Respect to
                    Whether Kaaukai directed Detective Galario-Guzman
                    to Obtain the Passcode to Tanaka’s Phones Without
                    Providing Miranda Warnings.

              Kaaukai, the only named Defendant, seeks summary

  judgment with respect to Tanaka’s claim that he was personally

  responsible for forcing her to provide police with the passcode

                                       12
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 13 of 30   PageID #: 505



  to her phones without giving her Miranda warnings.           Kaaukai says

  that another officer, Detective LeeAnn Galario-Guzman, was the

  person who requested and received the passcode from Tanaka.             See

  Kaaukai Decl. ¶ 37, PageID # 447; ECF No. 64-3, PageID # 431

  (Incident/Investigation Report listing the full name of Detective

  Galario-Guzman).     For purposes of the present motions, Kaaukai

  did not argue that Miranda warnings were unnecessary.

  Accordingly, this court makes no ruling with respect to whether

  Miranda warnings were necessary under the circumstances.

              As this court previously noted, Kaaukai is not liable

  for the acts of others absent some personal involvement in those

  acts.    See Ybarra v. Mee, 2020 WL 4586864, at *5 (D. Haw. Aug.

  10, 2020) (noting that there is no vicarious liability for claims

  asserted under § 1983 for acts of others; instead, supervisors

  are individually liable only for their personal involvement in a

  constitutional deprivation); Young v. City of Menifee, 2019 WL

  3037926, at *6 (C.D. Cal. Apr. 5, 2019) (“the Individual County

  Defendants may only be liable for their own acts and omissions”);

  Haase v. City of Sparks, 2012 WL 607451, at *8 (D. Nev. Feb. 23,

  2012) (holding that a supervisor who played no role in the acts

  of others was not individually liable).




                                       13
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 14 of 30   PageID #: 506



              While there is no longer a dispute that Detective

  LeeAnn Galario-Guzman was the person who asked Tanaka for the

  passcode, a question of fact exists on the present record as to

  whether Kaaukai directed Detective LeeAnn Galario-Guzman to

  obtain the passcode.5      The court cannot tell whether Kaaukai told

  Galario-Guzman to get the passcode under circumstances in which

  he should have ensured that Miranda warnings were given.            Nor can

  the court tell where Kaaukai was when Galario-Guzman asked for

  the passcode.     Thus, this court cannot tell whether he was

  standing nearby and should have known that Miranda warnings were

  necessary.    The briefs leave this court lacking important facts

  and without any discussion of the law with respect to whether

  Miranda warnings were necessary.          Nor was this court briefed on
  5
   This court had originally thought Tanaka was claiming that
  Kaaukai had personally forced her to turn over her passcode to
  her phones. In Tanaka’s Amended Complaint, for example, she
  declares under penalty of perjury that “Only Derek Kaaukai’s name
  was on the documents. He directed me to turn over the passwords
  to unlock my phone[.]” ECF No. 34, PageID # 187. Similarly,
  Tanaka’s Opposition to the Motion to Dismiss the Amended
  Complaint says under penalty of perjury that the “serving officer
  (also identified as the detective in charge–Derek Kaaukai) . . .
  demanded turning over passcode to the iphones seized.” ECF No.
  28, PageID #152. Even Tanaka’s motion for summary judgment says
  “Defendant Kaaukai lied when he said the search warrants for my
  cellphone(s) required [me] to turn over the passcodes to unlock
  the phones.” ECF No. 60, PageID # 364. However, at the hearing
  on the present motions, Tanaka clarified that a female officer
  (not Kaaukai) allegedly asked her for the passcode at Kaaukai’s
  direction. Thus, earlier statements attributing conduct to
  Kaaukai appear to be allegations that Kaaukai indirectly obtained
  the passcode by asking Detective Galario-Guzman to get it.
                                       14
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 15 of 30    PageID #: 507



  whether Kaaukai might or might not be liable if he directed

  another officer to obtain the passcode under circumstances

  requiring Miranda warnings.       This court denies Kaaukai’s motion

  to the extent it argues that he had no personal involvement in

  obtaining the codes.

              B.    Kaaukai Has Qualified Immunity With Respect to
                    Tanaka’s Fourth Amendment Claims of
                    Unconstitutional Search and Seizure.

              Kaaukai argues that he has qualified immunity with

  respect to Tanaka’s Fourth Amendment claims of unconstitutional

  search and seizure.      This court agrees.

              Qualified immunity shields government officials

  performing discretionary functions from liability for civil

  damages “insofar as their conduct does not violate clearly

  established statutory or constitutional rights of which a

  reasonable person would have known.”        Harlow v. Fitzgerald, 457

  U.S. 800, 818 (1982) (citations omitted).         Qualified immunity

  provides government officials with breathing room to make

  reasonable mistakes in judgment, protecting them unless they are

  plainly incompetent or knowingly violate the law.          See

  Messerschmidt v. Millender, 565 U.S. 535, 546 (2012).              There are

  now ongoing discussions among lawmakers and academics about

  whether the law of qualified immunity should be rethought as



                                       15
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 16 of 30   PageID #: 508



  providing law enforcement officials to act with too little

  accountability.     This court issues this ruling based on the

  present state of the law.

              “Qualified immunity is ‘an immunity from suit rather

  than a mere defense to liability.’”        Pearson v. Callahan, 555

  U.S. 223, 237 (2009) (quoting Mitchell v. Forsyth, 472 U.S. 511,

  526 (1985)).     The issue of qualified immunity is therefore

  important to resolve “at the earliest possible stage in

  litigation.”     Id. at 232 (quoting Hunter v. Bryant, 502 U.S. 224,

  227 (1991)).

              The Supreme Court has set forth a two-pronged analysis

  for determining whether qualified immunity applies.           See Saucier

  v. Katz, 533 U.S. 194, 201 (2001), overruled in part on other

  grounds by Pearson v. Callahan, 555 U.S. 223 (2009).           This court

  may analyze the two prongs in either order.         See Pearson, 555

  U.S. at 236 (“The judges of the district courts and the courts of

  appeals should be permitted to exercise their sound discretion in

  deciding which of the two prongs of the qualified immunity

  analysis should be addressed first in light of the circumstances

  in the particular case at hand.”).

              In one prong, the court considers whether the facts,

  “[t]aken in the light most favorable to the party asserting the



                                       16
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 17 of 30   PageID #: 509



  injury[,] . . . show [that] the [defendant’s] conduct violated a

  constitutional right[.]”      Saucier, 533 U.S. at 201.       Under this

  prong, this court must decide whether the facts make out a

  violation of a constitutional right.        Pearson, 555 U.S. at 232.

              Under the other prong, the court examines whether the

  right allegedly violated was clearly established at the time of

  the violation.     See id.; Saucier, 533 U.S. at 201.        The “clearly

  established” prong requires a determination of whether the right

  in question was clearly established in light of the specific

  context of the case, not as a broad general proposition.

  Saucier, 533 U.S. at 201.

              A Government official’s conduct violates
              clearly established law when, at the time of
              the challenged conduct, the contours of a
              right are sufficiently clear that every
              reasonable official would have understood
              that what he is doing violates that right.
              We do not require a case directly on point,
              but existing precedent must have placed the
              statutory or constitutional question beyond
              debate.

  Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011) (quotation marks,

  alterations, and citations omitted).        “Whether an official

  protected by qualified immunity may be held personally liable for

  an allegedly unlawful official action generally turns on the

  ‘objective legal reasonableness’ of the action, assessed in light




                                       17
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 18 of 30   PageID #: 510



  of the legal rules that were ‘clearly established’ at the time it

  was taken.”    Messerschmidt, 565 U.S. at 546.

              The crucial question is therefore whether Kaaukai could

  have reasonably (even if erroneously) believed that his conduct

  did not violate Tanaka’s constitutional rights.          See Devereaux v.

  Abbey, 263 F.3d 1070, 1074 (9th Cir. 2001).         Whether a

  constitutional right was “clearly established . . . is a question

  of law that only a judge can decide.”        Morales v. Fry, 873 F.3d

  817, 821 (9th Cir. 2017).

              In the context of alleged violations of constitutional

  rights involving a search or seizure pursuant to a warrant, a

  judge’s decision to issue the warrant “is the clearest indication

  that the officers acted in an objectively reasonable manner.”

  Messerschmidt, 565 U.S. at 546.        Nevertheless, an officer does

  not have qualified immunity with respect to an alleged Fourth

  Amendment violation “when it is obvious that no reasonably

  competent officer would have concluded that a warrant should

  issue.”    Id. at 547 (quotation marks and citation omitted).

              In the present case, Kaaukai briefly seized Tanaka

  while searching her house and seized her phones.          These actions

  were taken pursuant to a search warrant issued by state-court

  Judge Blaine J. Kobayashi on April 14, 2020, in SW2020-165 and



                                       18
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 19 of 30    PageID #: 511



  SW2020-166.    This warrant authorized police to search the house

  in which Tanaka was living and to seize the cellular phone of

  another person believed to live there, Grindling.          Because the

  police could not know for sure which of the phones they found in

  the house belonged to Grindling, all the cellular phones in the

  house were seized.      The contents of Tanaka’s phone were then

  searched pursuant to a second warrant issued by state-court Judge

  Adrianne N. Heely, on April 20, 2020, in SW2020-167.           As noted in

  Messerschmidt, the issuance by these neutral judges of warrants

  based on probable cause “is the clearest indication that

  [Kaaukai] acted in an objectively reasonable manner.”              See 565

  U.S. at 546.

              According to the Affidavit in Support of Search

  Warrants, the police sought Grindling’s cellular phone, believing

  that videos on the phone would contain evidence of Sexual Assault

  in the First Degree and Kidnapping, violations of sections 707-

  730 and 720 of Hawaii Revised Statutes.

              In relevant part, section 707-730(1) states that “A

  person commits the offense of sexual assault in the first degree

  if: (a) The person knowingly subjects another person to an act of

  sexual penetration by strong compulsion.”         The Hawaii Supreme

  Court has included penile penetration, digital penetration,



                                       19
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 20 of 30   PageID #: 512



  cunnilingus, and fellatio in the definition of “sexual

  penetration” for purposes of section 707-730.          See State v.

  Bailey, 126 Haw. 383, 405, 271 P.3d 1142, 1164 (2012).

              Section 707-720 states: “(1) A person commits the

  offense of kidnapping if the person intentionally or knowingly

  restrains another person with intent to: . . . (d) Inflict bodily

  injury upon that person or subject that person to a sexual

  offense; [or] (e) Terrorize that person or a third person.”             The

  affidavit in support of the warrant applications contained

  sufficient factual detail for a reasonable officer to have

  believed that warrants issued as a result were valid.

              The affidavit in support of the search warrants

  indicated that J.B. had told officers that, in November 2016,

  Grindling backhanded J.B., told her that she could not leave, and

  then raped her.     See ECF No. 64-3, PageID # 458.       The affidavit

  stated that, in January 2017, Grindling choked J.B., ripped off

  her clothes, held her down, and put his penis in her vagina.             Id.

  It further stated that J.B. thought Grindling had recorded J.B.

  giving Grindling “head” in a vehicle.        J.B. indicated that, if

  she refused to do what Grindling demanded, he would “just grab

  her.”    Id., PageID # 459.     The affidavit in support of the search

  warrants therefore contained sufficient factual detail for a



                                       20
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 21 of 30   PageID #: 513



  judge to have determined that there was probable cause to believe

  that the phones might substantiate Grindling’s commission of

  violations of sections 707-730 and 707-720 of Hawaii Revised

  Statutes.

              The affidavit in support of the search warrants also

  indicated that Kaaukai’s training and experience led him to

  understand “that offenders often utilize their cellular

  telephones to record sexual acts that they commit and store it

  one the device for years after it was recorded.          They also

  transfer the material/data to newer or upgraded phone(s).”            ECF

  No. 64-3, PageID # 460; Kaaukai Decl. ¶¶ 35-36, ECF No. 64-1,

  PageID # 447.     Kaaukai’s affidavit also indicated that J.B. had

  told police that Grindling had “plenty of videos on his phone

  with other girls doing ‘porn stuff’” and that J.B. believed that

  Grindling used his cellular phone to record her giving him

  “head.”    Id., PageID # 459.     These facts were sufficient for a

  reasonable officer to believe that the warrant for the search and

  seizure of Grindling’s phone(s) was properly issued by a judge.

              The issuance of search warrants does not end the

  qualified immunity analysis.       When an officer submits an

  affidavit supporting a search warrant application that contains

  facts the officer knows are false (or would have known were false



                                       21
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 22 of 30   PageID #: 514



  had the officer not recklessly disregarded the truth) and the

  false facts are necessary to the finding of probably cause, the

  officer cannot be said to have acted in an objectively reasonable

  manner.    In that event, the officer loses the shield of qualified

  immunity.    See Branch v. Tunnell, 937 F.2d 1382, 1387 (9th Cir.

  1991), overruled on other grounds in light of intervening law by

  Galbraith v. Cty. of Santa Clara, 307 F.3d 1119 (9th Cir. 2002).

  Accord Chism v. Washington State, 661 F.3d 380, 393 (9th Cir.

  2011) (holding that it is clearly established that officers who

  submit affidavits for a search warrant that contain statements

  they know or should know are false violate a plaintiff’s

  constitutional right not to be searched or arrested as a result

  of judicial deception, and also ruling that summary judgment on

  the ground of qualified immunity is not appropriate once a

  plaintiff makes out such a judicial deception claim).

              Tanaka claims that Kaaukai deceived the judge in the

  applications for the warrants at issue.         But Tanaka’s claims of

  deception do not raise an issue of fact with respect to the

  probable cause underlying the search warrants.          Based on police

  investigation reports, Tanaka argues that Kaaukai misled the

  state court judge with respect to the warrant applications.

  Leaving aside the inadmissibility of those reports given the



                                       22
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 23 of 30   PageID #: 515



  hearsay in them, those same reports dispel Tanaka’s arguments.

  In the discussion that follows, this court mentions facts stated

  in those reports not to establish those facts, but instead to

  evaluate Tanaka’s claim of judicial deception with respect to the

  issuance of the search warrants.

              For example, Tanaka argues that there were some

  inconsistencies in what J.B. told police.         J.B. told the first

  officer investigating the alleged rapes and kidnappings that, for

  two weeks in November 2016, she was held against her will with a

  gun against her head and raped.        She related that this also

  occurred off and on until January 2017.         See ECF No. 60, PageID

  #s 366-67 (Incident/Investigation Report for Case No. 18-001587).

  Tanaka says that J.B. changed her story when she talked with

  Kaaukai, leaving out any mention of a gun or of being held for

  two weeks.    However, those alleged inconsistent statements are

  not sufficient to dispel the probable cause.          As Kaaukai notes,

  “victims of sexual assault suffer tremendous trauma, which also

  has a neurological impact that can lead to having inconsistencies

  in memory, provided what might appear to be inconsistent

  statements at different points in time.”         Kaaukai Decl. ¶ 17, ECF

  No. 64-1, PageID # 445.      Moreover, it was not necessary for

  Grindling to have used a gun or to have held J.B. for two weeks



                                       23
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 24 of 30   PageID #: 516



  to have violated section 707-730 or 707-720 of Hawaii Revised

  Statutes.

              Additionally, other people mentioned to police that

  Grindling had used a gun to threaten them.         For example, on

  January 12, 2018, Detective Oran Satterfield interviewed K.C. at

  the Hawaii Youth Correctional facility.         K.C. said that Grindling

  touched J.B. and made her do stuff she did not want to do.            K.C.

  told Satterfield that J.B. had told K.C. that Grindling got

  “physical” with J.B.      K.C. believed J.B. “because GRINDLING held

  a gun to [K.C.] before.”      ECF No. 60, PageID # 371.

              Tanaka takes issue with the affidavit describing

  Grindling as J.B.’s pimp, arguing that J.B. did not identify

  Grindling as J.B.’s pimp.       See ECF No. 60, PageID # 361.       But

  Kaaukai explains that J.B. told her therapist that Grindling was

  her pimp.    Kaaukai Decl. ¶ 18, ECF No. 64-1, PageID # 445; see

  also ECF No. 60, PageID # 366.       In any event, whether Grindling

  was J.B.’s pimp is irrelevant to whether he violated section 707-

  730 or 707-720 of the Hawaii Revised Statutes.

              Tanaka says that, although J.B. identified Tanaka as a

  witness, Kaaukai made no attempt to contact Tanaka before

  applying for the search warrant.          Tanaka says she was in jail at

  various times in 2018 through 2020.          See ECF No. 60, PageID #s



                                       24
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 25 of 30   PageID #: 517



  362-63.    Tanaka does not demonstrate that she has personal

  knowledge of Kaaukai’s actions with respect to attempting to

  interview her.     In any event, Kaaukai says he tried to locate

  Tanaka and even called her phone.         He says that, after he

  identified himself, the person on the other end of the phone hung

  up.   Kaaukai Decl. ¶ 20, ECF No. 64-1, PageID # 445.          Kaaukai

  says that he did not believe that getting Tanaka’s statement was

  imperative, “as she could have tipped Grindling off that he was

  under investigation,” leading to the possible destruction of

  evidence.    Id. ¶ 23, PageID # 446.       Moreover, J.B.’s statement to

  the police did not indicate that Tanaka was present during either

  of the alleged rapes or kidnappings, which allegedly occurred

  before Tanaka went to prison in 2018.         To the contrary, J.B.

  expressly said that after she was raped by Grindling for a second

  time in January 2017, they then drove to pick up Tanaka.            See ECF

  No. 60, PageID # 368.      Accordingly, Tanaka has demonstrated no

  personal knowledge of the alleged rapes and kidnappings.

              Tanaka says that the police reports indicated that J.B.

  said that J.B. and Grindling would communicate via messenger and

  text messages but that Kaaukai made no attempt to obtain those

  messages.    See ECF No. 60, PageID # 362.       Again, Tanaka lacks

  personal knowledge with respect to what efforts Kaaukai may have



                                       25
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 26 of 30   PageID #: 518



  used to verify the messages.       Kaaukai, on the other hand, says

  that he was told that the phone J.B. was using at the time

  belonged to Grindling, who took it back and gave it to Tanaka.

  Kaaukai also indicated that he searched J.B.’s Facebook messenger

  account, but did not find any conversations between J.B. and

  Grindling.    See Kaaukai Decl. ¶ 25, ECF No. 64-1, PageID # 446.

              Tanaka says that Adam Kingston Mendez-Ancheta did not

  corroborate any alleged rape or kidnapping when he spoke with

  Kaaukai.    See ECF No. 60, PageID # 362.       However, J.B. did not

  say that anyone else was present during any of the alleged rapes

  or kidnappings.     Kingston apparently did give Kaaukai a reason to

  get a warrant for Grindling’s phone, telling him that “Grindling

  video tapes the sex that he has with girls and he gives them

  drugs for sex.”     See Kaaukai Decl. ¶ 28, ECF No. 64-1, PageID #

  446.

              Tanaka incorrectly argues that probable cause is belied

  by the fact that the dwelling searched and phones seized and

  searched were not in existence at the time of the alleged rapes

  and kidnappings.     See ECF No. 60, PageID # 363.       As Kaaukai

  states in his affidavit in support of the search warrants,

  “offenders often utilize their cellular telephones to record

  sexual acts that they commit and store it on the device for years



                                       26
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 27 of 30    PageID #: 519



  after it was recorded.      They also transfer the material/data to

  newer or upgraded phone(s).”       ECF No. 64-3, PageID # 460; Kaaukai

  Decl. ¶¶ 35-36, ECF No. 64-1, PageID # 447.         In other words, just

  because someone gets a new phone, that does not mean that

  evidence of crimes committed before the new phone was obtained

  will not be on the new phone.       Similarly, even if a searched

  dwelling did not exist at the time of a crime, evidence of the

  crime might still be found on a cellular phone in the dwelling.

              Tanaka contends that J.B. told her that no rape or

  kidnapping occurred.      Whether J.B. subsequently denied that the

  rapes or kidnappings occurred does not affect the probable cause

  determination at the time the warrants issued.          At that time, the

  police had J.B.’s statement that Grindling had raped and

  kidnapped her.     Even if J.B. had a motive to improperly accuse

  Grindling of the rapes and kidnappings, that does not, without

  more, dispel the probable cause established by J.B.’s statements

  that evidence of sexual assault and kidnapping were on

  Grindling’s phone(s).      Tanaka provides no evidence that Kaaukai

  knew or should have known of any alleged fabrication.              On a

  motion for summary judgment, the movant must do more than

  speculate.




                                       27
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 28 of 30   PageID #: 520



              In her Reply, Tanaka argues that probable cause could

  not be based on uncorroborated statements by J.B.          See ECF No.

  67, PageID # 467.     However, unlike the cases cited by Tanaka

  involving informants, the Ninth Circuit does not require the

  reliability of victims to be demonstrated before a search warrant

  may be issued.     See United States v. Mahler, 442 F.2d 1172, 1174

  (9th Cir. 1971).    The Ninth Circuit has explained that, presuming

  that a witness is “fairly certain” of the identity of the

  offender, “Where the source of police information about a suspect

  is an eyewitness to the crime, probable cause to arrest the

  suspect may exist even in the absence of an independent showing

  of the reliability of the source.”        United States v. Hammond, 666

  F.2d 435, 439 (9th Cir. 1982).      Here, J.B. identified Grindling

  by name and picked him out of a photo line-up.

              Because Kaaukai acted reasonably pursuant to search

  warrants and because Tanaka fails to raise a genuine issue of

  fact with respect to whether Kaaukai deceived the state-court

  judges with respect to the search warrant applications, Kaaukai

  has qualified immunity with respect to Tanaka’s Fourth Amendment

  claims.    See Devereaux, 263 F.3d at 1074 (noting that the crucial

  question is whether an officer could have reasonably (even if




                                       28
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 29 of 30    PageID #: 521



  erroneously) believed that his or her conduct did not violate

  constitutional rights).

  IV.         CONCLUSION.

              The court denies Tanaka’s motion for summary judgment.

  The court grants in part and denies in part Kaaukai’s counter

  motion for summary judgment, ruling that Kaaukai has qualified

  immunity with respect to the Fourth Amendment claims asserted in

  the Amended Complaint.      However, because this court cannot tell

  from the present record whether Kaaukai directed another officer

  to obtain the passcode to Tanaka’s phones without providing

  Miranda warnings, or whether Miranda warnings were even required,

  the court denies Kaaukai’s counter motion for summary judgment

  with respect to the Fifth Amendment claim asserted in the Amended

  Complaint.

              The court orders the parties to contact Magistrate

  Judge Rom Trader to schedule a settlement conference.              The

  contact should be made within a week of the issuance of this

  order, although the settlement conference, may, of course, occur

  after that.    Before incurring further expenses with respect to

  Tanaka’s Fifth Amendment claim, the parties should discuss

  settling that claim, keeping in mind any limitations on Tanaka’s

  potential damages with respect to that claim.          The provision of



                                       29
Case 1:20-cv-00205-SOM-RT Document 73 Filed 05/13/21 Page 30 of 30           PageID #: 522



  the passcode led to an examination of the contents of Tanaka’s

  phones but also allowed the police to return the phones on April

  24, 2020, ten days after they were seized.                See ECF No. 56-7,

  PageID # 352.       Whether the phone’s contents could have been

  viewed by police even had Tanaka not provided the passcode is not

  clarified by the record.




                      IT IS SO ORDERED.

                      DATED: Honolulu, Hawaii, May 13, 2021.




                                          /s/ Susan Oki Mollway

                                          Susan Oki Mollway
                                          United States District Judge


  Tanaka v Kaaukai, Civ. No. 20-00205 SOM-RT; ORDER DENYING PLAINTIFF'S MOTION FOR
  SUMMARY JUDGMENT; ORDER GRANTING IN PART AND DENYING IN PART DEFENDANT'S COUNTER
  MOTION FOR SUMMARY JUDGMENT




                                            30
